         Case 1:20-cv-03862-PGG Document 51 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEUSIBO DAVIDOV,

                           Plaintiff,
                                                            ORDER OF DISMISSAL
             - against -
                                                               20 Civ. 3862 (PGG)
EQUIFAX INFORMATION SERVICES,
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC; AMERICAN EXPRESS
CO.; and BANK OF AMERICA, N.A.

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein as to Defendant

Bank of America N.A. have been settled, it is ORDERED that the above-entitled action be, and

hereby is, dismissed with prejudice but without costs as to Defendant Bank of America N.A.;

provided, however, that if the settlement is not consummated within sixty days of this order,

either party may apply by letter within the sixty-day period for restoration of the action to the

calendar of the undersigned, in which event the action will be restored as to Defendant Bank of

America N.A. Any pending dates and deadlines for as to Defendant Bank of America N.A. are

adjourned sine die, and any pending motions filed by Defendant Bank of America N.A. are

moot.

Dated: New York, New York
       September 30, 2020
